by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered May 26, 2005, revoking a sentence of probation previously imposed by the same court upon a finding that she had violated a condition thereof, after a hearing, and imposing a period of imprisonment upon her previous conviction of driving while intoxicated as a felony.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.